Citation Nr: 0943909	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-36 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for atherosclerosis 
with peripheral vascular disease status post right leg 
amputation.  

2.  Entitlement to an increased rating for nephritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 
1957.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

In May 2009, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In July 2009, 
the VHA opinion was incorporated into the record and the 
Veteran was provided with copies of the VHA opinion.  The 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The competent and probative evidence establishes that 
atherosclerosis with peripheral vascular disease status post 
leg amputations was not manifest during service or within the 
initial post-service year, is not attributable to service and 
is not proximately due to or the result of service-connected 
nephritis.  

2.  The Veteran does not have residual disability due to 
service-connected nephritis.  


CONCLUSIONS OF LAW

1.  Atherosclerosis with peripheral vascular disease status 
post leg amputations was not incurred in or aggravated by 
active service, and atherosclerosis with peripheral vascular 
disease status post leg amputations is not attributable to 
service-connected nephritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for 
nephritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, 
Diagnostic Code 7502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  


In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In regard to the increased rating claim, the notice 
requirements under 38 U.S.C.A. § 5103 underwent significant 
changes during the pendency of the Veteran's appeal.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, 
notice provided to the Veteran under 38 U.S.C.A. § 5103 need 
not be "veteran specific," and that VA is not required to 
notify the Veteran that he may submit evidence of the effect 
of his worsening disability on his daily life, nor is VA 
required to notify the Veteran of diagnostic codes that his 
disability may be rated under.  See Vazquez-Flores/Wilson v. 
Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  In April 
2006, the Veteran stated that he had no additional evidence.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a 
May 2006 and a VHA opinion has been associated with the 
claims file.  38 C.F.R. § 3.159(c)(4).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  The term cardiovascular-renal 
disease applies to the type of combination involvement of 
arteriosclerosis, nephritis, and organic heart disease, of 
which hypertension is an early symptom in their more obvious 
forms.  38 C.F.R. § 3.309.

In addition, except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  This includes an 
increase in disability.  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in correspondence received in 
April 2006 and March 2009, the Veteran noted that he has been 
in receipt of Social Security Administration (SSA) disability 
benefits since 1991.  While the SSA records have not been 
associated with the claims file, there is sufficient 
evidence, to include the VHA opinion, to make a 
determination.  A handwritten note on the receipt for the SSA 
disability claim notes that he was disabled due to amputation 
of the right leg and in light of the Board's finding that the 
atherosclerosis with peripheral vascular disease status post 
leg amputations is not related to service-connected nephritis 
based on the competent medical evidence, to include the VHA 
opinion, remanding for SSA records would be an exercise in 
futility and a waste of limited government resources.  
Consequently, the Board proceeds with a decision on the 
merits.  

The Veteran asserts that his atherosclerosis with peripheral 
vascular disease status post leg amputations is related to 
service and/or service-connected nephritis/kidney disease.  
Having reviewed the record, the Board finds that service 
connection is not warranted.  

In order to establish direct service connection there must be 
evidence of disability related by competent evidence to 
active service.  In order to warrant service connection on a 
secondary basis the evidence must show that the veteran's 
service-connected disability either caused or aggravated the 
claimed disorders on appeal.  

In this case, there is both positive and negative evidence.  The 
Board notes that when faced with conflicting medical opinions, 
the Board must weigh the credibility and probative value of the 
each opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In February 2006, the Veteran's private doctor stated that the 
Veteran had had cystitis with lamellar nephritis and acute 
nephritis in service and that if not for this disability the 
Veteran would not have developed arterial sclerosis resulting in 
the need for leg amputations.  While the doctor noted that, in 
addition to the in-service acute nephritis, the Veteran also had 
cystitis with lamellar nephritis during service, the May 2006 VA 
examiner stated that the acute cystitis shown on February 3, 1956 
was not nephritis, noting only subjective tenderness of the 
kidneys in 1957.  Regardless, and except for the private records 
provided in association with the leg amputations, dated from 1989 
to 1990, no support or rationale for the February 2006 opinion 
was provided, and thus, the opinion is conclusory and of 
diminished probative value.  The Court has established that a 
mere statement of opinion, with out more, does not provide 
opportunity to explore the basis of the opinion.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  In addition, in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that 
the probative value of a medical opinion is predicated on the 
factually accurate, fully articulated, sound reasoning for the 
conclusion reached in the opinion.

Against this background is the May 2006 VA opinion with a March 
2007 addendum, and the June 2009 VHA opinion to the effect that 
atherosclerosis with peripheral vascular disease status post leg 
amputations, is not related to nephritis/kidney disease.  In 
support of this position, the examiners noted pyelogram of the 
kidneys during service on October 6, 1955 was normal, that 
multiple urine testing after the nephritis had resolved in 1956 
were negative, that nephritis had resolved before separation in 
1957 with no history of a kidney disorder since separation, and 
that the Veteran had relatively preserved renal function with no 
evidence of nephritic range proteinuria, now or in the past.  The 
Board notes that while the VHA opinion references 'hematuria, 
unknown etiology' in 1959 and 'bleeding kidneys' in 1961, the 
opinion also notes that findings in 1959 indicated the presence 
of microhematuria following a sore throat and a cold, with 
systolic blood pressure of 120 and normal renal function.  
Regardless, such does not establish a relationship between 
service or service-connected nephritis and atherosclerosis with 
peripheral vascular disease status post leg amputations.  

In addition, the VHA opinion specifically concludes that given 
the Veteran's excellent renal function, based on serum 
creatinine, for 40 years after the in-service diagnosis of 
glomerulonephritis, that is until about 1995, and the Veteran's 
extensive history of peripheral vascular disease and 
atherosclerosis, and particularly the symptom onset in 1969, as 
well as right lower extremity arterial bypass surgery in 1974 and 
findings in 1989, it was less than likely that the Veteran's 
atherosclerosis with peripheral vascular disease status post leg 
amputation was due to service-connected nephritis.  Rather, in 
the March 2007 VA addendum, the examiner attributed the most 
likely cause of peripheral vascular disease to hypogonadism and 
dyslipidemia, as well as a long smoking history, a risk factor 
also identified in the VHA opinion.  

A determination as to whether atherosclerosis with peripheral 
vascular disease status post leg amputations is related to 
service or service-connected nephritis requires competent 
evidence.  The Board notes that the Veteran is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board has reviewed the record, to include the Veteran's 
statements and the literature submitted in support of the 
claim.  In this case, the Board has accorded more probative 
value to the VA opinions, and particularly the VHA opinion, 
which the Board finds to be adequate for a determination.  
The examiners reviewed the claims file, the reports are 
detailed and thorough and rationales for the opinions were 
provided based on reliable principles

In sum, the competent and probative evidence reflects that in-
service nephritis was acute and resolved prior to separation with 
essentially normal kidney function since separation, and the 
competent evidence does not establish a relationship (incurrence 
or aggravation) between service or service-connected nephritis 
and atherosclerosis with peripheral vascular disease status post 
leg amputations.  Rather, the evidence attributes atherosclerosis 
with peripheral vascular disease status post leg amputations to 
other nonservice-connected disorders and/or risk factors.  Thus, 
service connection is not warranted under any theory of 
entitlement.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Evaluation

Criteria

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held 
that, in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in correspondence received in 
April 2006 and March 2009, the Veteran noted that he had been 
in receipt of Social Security Administration (SSA) disability 
benefits since 1991.  While the SSA records have not been 
associated with the claims file, a handwritten note on the 
receipt of the SSA disability claim relates that the Veteran 
was disabled due to amputation of the right leg.  The issue 
before the Board is the degree of impairment due to service-
connected nephritis, and in light of the Board's finding that 
atherosclerosis with peripheral vascular disease status post 
leg amputations is not due to service-connected nephritis, a 
remand for SSA records would be an exercise in futility and a 
waste of limited government resources.  Consequently, the 
Board proceeds with a decision on the merits.

The Veteran is service connected for nephritis and a 10 
percent evaluation has been assigned under 38 C.F.R. § 
4.115b, Diagnostic Code 7502.  Having reviewed the record, 
the Board finds that a higher rating is not warranted.  

Initially, the Board notes that the 10 percent rating has 
been in effect since 1957.  A rating in place for 20 or more 
years shall not be reduced and is protected.  38 C.F.R. § 
3.951.  

Under Diagnostic Code 7502, nephritis is to be rated as renal 
dysfunction.  38 C.F.R. § 4.115a.  A noncompensable 
evaluation is warranted for renal dysfunction with albumin 
and casts with a history of acute nephritis; or, when 
hypertension is noncompensable under Diagnostic Code 7101.  A 
30 percent evaluation is warranted with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  38 C.F.R. § 
4.115a. 

A determination as to the degree of impairment due to 
nephritis requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case the Board has accorded more probative value to 
the May 2006 VA opinion with the March 2007 addendum and the 
VHA opinion establishing no residual symptoms of nephritis 
since separation, no evidence of nephritic range proteinuria, 
now or in the past, and normal kidney function.  The Board 
finds the opinions are adequate for a determination, with the 
examiners having reviewed the claims file and providing 
complete rationales for the opinions based on reliable 
principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected nephritis produces such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the VA opinions note no residual symptoms associated 
with the service-connected nephritis.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for atherosclerosis with peripheral 
vascular disease status post leg amputations is denied.  

A rating in excess of 10 percent for nephritis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


